DETAILED ACTION
The final action is in response to the amendments filed on 21 December 2021.
Status of Claims
Claims 15, 19, and 20 are cancelled
Claims 1, 7, 8, 11, and 18 are amended
Claims 1-14 and 16-18 are pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure was previously objected to for informalities. The applicant has successfully addressed the objections in the amendments filed on 21 December, 2021. The objection to the specification is therefore withdrawn.
Claim Objections
Claim 19 was previously objected to for lacking antecedent basis. The applicant has successfully addressed these issues in the amendments filed on 21 December, 2021. The objection to the specification has therefore been withdrawn.
Upon further consideration, Claims 1-20 that were previously rejected under 35 USC § 112 are now objected to instead. The applicant has partially addressed the issues in the amendments filed on 21 December, 2021. 

	Regarding claims 1 and 11, the “language “one of the” remains associated with only one option: a combination of the “first object rail and second object rail” and therefore renders no choice for the language “one of the”. The examiner will interpret the limitation as an or statement:
…one of the first rail or second rail…
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    740
    918
    media_image1.png
    Greyscale

Claims 1-6, 8-14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingo Stein et al. (WO 2017142908 A1), hereinafter referred to as Stein.
In regard to claim 1, Stein teaches a lock mechanism (10), applicable to a slide rail assembly having a first rail and a second rail movable relative to each other along a longitudinal direction of the first rail and the second rail (the lock mechanism has the ability to be applied to a slide rail assembly because it is relatively small and can be physically positioned where a slide rail moves along a longitudinal direction of the first and second side rail), the lock mechanism (10) configured to be mounted on the first rail or the second rail (the lock mechanism is structurally capable of being mounted on the first or second rail without any type of modification because of the three mounting screws seen in FIG. 4), the lock mechanism (10) comprising: a driving device (as seen in FIG. 4); and a locking member (21) configured to be driven by the driving device (as seen in FIG. 4) to linearly move between a first position and a second position along a direction substantially perpendicular to the longitudinal direction of the first rail and the second rail (the lock mechanism is capable of being mounted in order for the locking member to move substantially perpendicular to the longitudinal direction of the first and second rail); wherein when the locking member (21) is located at the first position (extended out of the housing), the locking member is configured to lock the other one of the first rail and the second rail; wherein when the locking member (21) is located at the second position (retracted into the housing), the locking member (21) does not lock the other one of the first rail and the second rail.
In regard to claim 2, Stein teaches the lock mechanism (10) of claim 1, further comprising an elastic member (24) configured to provide an elastic force to the locking member (21).
In regard to claim 3, Stein teaches the lock mechanism (10) of claim 1, wherein the driving device (as seen in FIG. 4) comprises a motor (22), the lock mechanism (10) further comprises a linkage member (33) connected to the locking member (21), and the linkage member (33) is configured to be linearly moved in response to a rotational driving force of the motor (22).
In regard to claim 4, Stein teaches the lock mechanism (10) of claim 3, further comprising a driving member (30) connected to a shaft (34) of the motor (22), wherein the linkage member (33) is configured to be driven by the driving member (30).
In regard to claim 5, Stein teaches the lock mechanism (10) of claim 4, wherein a linear moving direction of the linkage member (33) is substantially perpendicular to an axial direction of the shaft (34) (the linkage member movement is longitudinal to its size and is substantially perpendicular to the axial direction of the shaft when the axial direction is considered as the direction radially of the axel, or any direction tangential to the shafts rotation).
In regard to claim 6, Stein teaches the lock mechanism (10) of claim 3, further comprising a housing (11), wherein the linkage member (33) and the housing (11) have corresponding structural features (59) interacting with each other for guiding the linkage member (33) to linearly move relative to the housing.
In regard to claim 8, Stein teaches the lock mechanism (10) of claim 6, wherein the lock mechanism (10) is detachably connected to the first rail and or the second rail through the 
In regard to claim 9, Stein teaches the lock mechanism (10) of claim 2, further comprising a fixing base (26), wherein the locking member (21) comprises a contact part (28), and the elastic member (24) is arranged between the fixing base (26) and the contact part (28).
In regard to claim 10, Stein teaches the lock mechanism (10) of claim 1, further comprising a sensor (66) configured to detect whether the second rail is located at a predetermined position relative to the first rail (when magnet 65 moves to a predetermined position from lever 15 moving, sensor 66 detects that a position of a second object is at a predetermined position relative to the housing mounted on a first object, which can be a rail).
In regard to claim 11, Stein teaches a lock mechanism (10), applicable to a slide rail assembly having a first rail and a second rail movable relative to each other along a longitudinal direction of the first rail and the second rail (the lock mechanism has the ability to be applied to a slide rail assembly because it is relatively small and can be physically positioned where a slide rail moves along a longitudinal direction of the first and second side rail), the lock mechanism(10) being configured to be mounted on the first rail or the second rail (the lock mechanism is structurally capable of being mounted on the first or second rail without any type of modification because of the three mounting screws seen in FIG. 4), the lock mechanism comprising: a driving device (see FIG. 4); and a locking member (21) configured to be driven by the driving device (see FIG. 4) to move between a first position and a second position in a non-rotatable manner along a direction substantially perpendicular to the longitudinal direction of the first rail and the second rail (the lock mechanism is capable of being mounted in order for 
In regard to claim 12, Stein teaches the lock mechanism (10) of claim 1, wherein the driving device (see FIG. 4) comprises a motor (22), the lock mechanism (10) further comprises a linkage member (33) connected to the locking member (21), and the linkage member (33) is configured to be moved in response to a rotational driving force of the motor (22) (the linkage member is moved directly by the driving member which is attached to the shaft of the motor).
In regard to claim 13, Stein teaches the lock mechanism (10) of claim 12, further comprising a driving member (30) connected to a shaft (34) of the motor (22), wherein the linkage member (33) is configured to be driven by the driving member (30), and a moving direction of the linkage member (33) is substantially perpendicular to an axial direction of the shaft (the linkage member movement is longitudinal to its size and is substantially perpendicular to the axial direction of the shaft when the axial direction is considered as the direction radially of the axel, or any direction tangential to the shafts rotation).
In regard to claim 14, Stein teaches the lock mechanism (10) of claim 12, further comprising a housing (11), wherein the linkage member (33) and the housing (11) have 
In regard to claim 16, Stein teaches the lock mechanism (10) of claim 14, further comprising an elastic member (24) configured to provide an elastic force to the locking member (21).
In regard to claim 17, Stein teaches the lock mechanism (10) of claim 16, further comprising a fixing base (26) fixed relative to the housing (11), wherein the locking member (21) further comprises a contact part (28), and the elastic member (24) is arranged between the fixing base (26) and the contact part (28).
In regard to claim 18, Reynolds teaches
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stein, in view of James F. Reynolds et al. (US 20020105200 A1), hereinafter referred to as Reynolds.
In regard to claim 7, Stein teaches the lock mechanism (10) of claim 3 with a rotational driving force. 
Stein does not teach the lock mechanism (10) further comprising a manual releasing feature.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the lock mechanism of Stein with the manual releasing feature of Reynolds because it is known in the art that motors can fail, or bolts can jam, and a common feature that is used as a backup/solution is a manual release feature. 
In regard to claim 18, Stein teaches the lock mechanism (10) of claim 12. 
Stein does not teach the lock mechanism (10) further comprising a manual releasing feature.
Reynolds teaches a lock mechanism (Fig. 9A: 10) further comprising a manual releasing feature (Fig. 9A: 57) arranged on one of the linkage member (Fig. 9A: 45) and or the locking member (Fig. 9A: 34) (the manual releasing feature is arranged at a location that which appears to be resting on the linkage member), wherein when the linkage member (Fig. 9A: 45) does not 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the lock mechanism of Stein with the manual releasing feature of Reynolds because it is known in the art that motors can fail, or bolts can jam, and a common feature that is used as a backup/solution is a manual release feature. 
Response to Arguments
Applicant’s arguments filed on 21 December, 2021 have been fully considered. 
	In regards to the applicant’s argument that Arlinghaus, Stein, and other cited references cannot be reasonably combined to obtain the lock mechanism in the currently amended claim 1, the examiner respectfully disagrees and has rejected amended claims 1 and 11 with reference to Stein alone. The claim language does not require the lock mechanism to be installed on a slide rail, but only that it is able to be applied (applicable) to a slide rail assembly. Additionally, the lock mechanism is capable of being installed at a position (such as the bottom of a drawer and on/touching the rail) where the locking member is perpendicular to the longitudinal direction of the rail without any modification to the lock mechanism because it has mounting holes.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/RANDY DEINLEIN/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675